Mays, J.,
— It appearing to the court that the application for the writ in this case is on the part of the reputed father of this child, we are of the opinion that, as against strangers or relatives other than the mother of the child, because of what affection he may have for the child, he would be in a position to press his claim;' but as against the mother of the child, this court does not feel that the prayer of the petition should be granted. The mere fact that she is the daughter of a shoemaker, that her mother and father have upwards of ten more children and are poor, is in itself not sufficient at this time for this court to say that this mother should be denied the right to have the custody of this child — particularly in view of the fact that this man when he had connection with this girl and begot this child knew of this condition and knew of the poverty of these people, and that he himself is not so blameless that he can set up the unfortunate condition of this mother. If her mental condition is not what it should be, he should have known it; he should not have consorted with her. And what is more, if the welfare of this community, the welfare of this mother and the welfare of this child require another disposition, application can be made to this court by the proper authorities.
The writ is dismissed.
From Charles K. Derr, Beading, Pa.